Exhibit 99.1 CESCA THERAPEUTICS ANNOUNCES PRICING OF $2.5 MILLION REGISTERED DIRECT OFFERING Rancho Cordova, CA, – August 4, 2016 – Cesca Therapeutics Inc. (NASDAQ:KOOL), an autologous cell-based regenerative medicine company, today announced that it has entered into definitive subscription agreements with institutional investors to purchase 600,000 shares of common stock at a purchase price per share of $4.10 for gross proceeds of approximately $2.5 million in a registered direct offering. No warrants were issued to investors in the offering. The closing of the transaction is expected to occur on August 9, 2016, subject to the satisfaction of customary closing conditions. Maxim Group LLC is acting as the exclusive placement agent for the offering. Cesca intends to use the net proceeds from the offering for general working capital purposes. The common shares are being offered by Cesca pursuant to a shelf registration statement on Form S-3 (file no. 333-212314), which was declared effective onAugust 1, 2016by the Securities and Exchange Commission (SEC). The common shares may be offered only by means of a prospectus, including a prospectus supplement, forming a part of the effective registration statement. A prospectus supplement relating to the offering of the common shares will be filed with the SEC and will be available on the SEC's website athttp://www.sec.gov. This press release shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of any such jurisdiction. About Cesca Therapeutics Inc. Cesca Therapeutics Inc. ( www.cescatherapeutics.com ) is engaged in the research, development, and commercialization of cellular therapies and delivery systems for use in regenerative medicine. The Company is a leader in the development and manufacture of automated blood and bone marrow processing systems that enable the separation, processing and preservation of cell and tissue therapeutics. These include: ● The SurgWerks™ System (in development) - a proprietary system comprised of the SurgWerks Processing Platform, including devices and analytics, and indication-specific SurgWerks Procedure Kits for use in regenerative stem cell therapy at the point-of-care for vascular and orthopedic diseases. ● The CellWerks™ System (in development) - a proprietary cell processing system with associated analytics for intra-laboratory preparation of adult stem cells from bone marrow or blood. ● The AutoXpress® System (AXP® ) - a proprietary automated device and companion sterile disposable for concentrating hematopoietic stem cells from cord blood. ● The MarrowXpress™ System (MXP™) - a derivative product of the AXP and its accompanying sterile disposable for the isolation and concentration of hematopoietic stem cells from bone marrow. ● The BioArchive® System - an automated cryogenic device used by cord blood banks for the cryopreservation and storage of cord blood stem cell concentrate for future use. ● Manual bag sets for use in the processing and cryogenic storage of cord blood. Forward-Looking Statements and Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This press release includes statements of future expectations and other forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management’s current views and assumptions, speak only as of the date hereof and are subject to change. Forward-looking statements can often be identified by words such as “may,” “could,” “potential,” “continue,” “belief,” “suggest,” “look forward to,” “intend,” and similar expressions and include, but are not limited to, statements regarding with investors fulfilling their obligations to purchase the securities, our ability to satisfy its conditions to close the offering, and our intended use of proceeds. These forward-looking statements are not guarantees of future results and are subject to known and unknown risks and uncertainties that could cause actual results, performance or events to differ materially and adversely from those expressed or implied in such statements. A more complete description of risks that could cause actual events to differ from the outcomes predicted by these forward-looking statements is set forth under the caption "Risk Factors" in our Annual Report on Form 10-K, in our Quarterly Reports on Form 10-Q, and in other reports filed with the Securities and Exchange Commission from time to time, and you should consider each of those factors when evaluating the forward-looking statements. We undertake no obligation to revise or update publicly any forward-looking statements for any reason, except as required by law. Company Contact: Cesca Therapeutics Inc. ir@cescatherapeutics.com Investor Contact : The Ruth Group Lee Roth / Tram Bui 646-536-7012 / 7035 lroth@theruthgroup.com / tbui@theruthgroup.com
